 

EXHIBIT 10.1

 

EXECUTIVE AGREEMENT

 

This Agreement is entered into as of the 21st day of January, 2003 between
Parametric Technology Corporation, a Massachusetts corporation (the “Company”),
and C. Richard Harrison, (the “Executive”), and supersedes the Agreement dated
August 19, 1994 with the Executive, as amended and restated to date (the “Prior
Agreement”).

 

WHEREAS, the Executive is the Chief Executive Officer and President of the
Company; and

 

WHEREAS, to provide incentive for the Executive to remain with the Company, the
Company desires to make the following arrangements with the Executive concerning
certain payments and benefits to be provided to the Executive in the event of
the termination of his employment without cause or in the event of certain other
events specified herein;

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.    Termination Notice.    The Company agrees that it may not terminate the
employment of the Executive unless (i) it does so for Cause (as defined below)
or (ii) the Company has delivered to the Executive a written notice of such
termination of employment (the “Termination Notice”) at least eighteen (18)
months in advance of the effective date thereof. The duties of the Executive
during the period from the date of delivery of a Termination Notice until the
termination of his employment shall be as determined by the Board of Directors.

 

2.    Salary and Benefits.

 

(a)    During the period from the date of delivery of a Termination Notice (the
“Notice Date”) until the earlier of (i) the date eighteen (18) months after the
Notice Date, or (ii) the date the Executive commences employment with another
company or organization, it being agreed that the Executive shall immediately
notify the Company of such event (the “Severance Period”), and so long as the
Executive is in compliance with the terms of this Agreement and any material
provision of any other written agreement with the Company, the Company shall (A)
pay to the Executive, per normal payroll practice, a salary (the “Severance
Period Salary”) at a rate equal, on an annualized basis, to one and one third (1
1/3) times the highest annual salary (excluding any bonuses) in effect with
respect to the Executive during the six-month period immediately preceding the
Termination Notice and (B) provide the Executive with employee benefits,
including health insurance, dental insurance, life insurance, participation in
the Company’s 401(k) plan and Employee Stock Purchase Plan and short-term and
long-term disability coverage, pursuant to the same terms and conditions under
which the Company makes such benefits available to employees generally, all
subject to the terms and conditions of the respective plans and applicable law
(collectively, the “Severance Period Benefits”).

 

(b)    In the event that a Change in Status (as defined below) of the Executive
occurs prior to the Notice Date, and so long as the Executive is in compliance
with the terms of this Agreement and any material provision of any other written
agreement with the Company, the Company shall pay the Severance Period Salary
and provide the Severance Period Benefits to the Executive during the period
from the effective date of the Change in Status until the earlier of (i) the
date eighteen (18) months after such date or (ii) the date the Executive
commences employment with another company or organization, it being agreed that
the Executive shall immediately notify the Company of such event. Such
compensation and benefits, and those provided under Section 3, shall be in lieu
of any other compensation and benefits to the Executive with respect to any
continuing employment during such period, and the Company shall have no
obligation to make any payments or provide any benefits to the Executive under
Section 2(a) above.

 



--------------------------------------------------------------------------------

 

3.    Stock Options and Other Equity Awards.

 

(a)    Effective upon (i) a Change in Control (as defined below) of the Company
or (ii) the death or Disability (as defined below) of the Executive; (A) all
outstanding stock options and stock appreciation rights (“SARs”) granted under
any Stock Plan (as defined below) held by Executive shall immediately become
exercisable in full, (B) all restrictions applicable to restricted stock held by
Executive under any Stock Plan shall immediately lapse, and (C) all other
criteria for vesting of any award granted under any Stock Plan and held by
Executive shall be deemed to have been met, notwithstanding any vesting schedule
or other provisions to the contrary in the agreements evidencing such stock
options, SARs, restricted stock or other award. The Company and Executive hereby
agree that such agreements are hereby and will be deemed amended to give effect
to this provision.

 

(b)    Effective upon (i) the Notice Date or (ii) a Change in Status of the
Executive: (A) all outstanding stock options and SARs granted under any Stock
Plan held by Executive shall become exercisable for such number of shares of
common stock for which such stock options would have been exercisable had the
Executive’s employment with the Company continued for one year following the
Notice Date or the effective date of the Change in Status, as the case may be,
(B) restrictions applicable to restricted stock held by Executive under any
Stock Plan shall lapse with respect to such number of shares as would be
applicable had the Executive’s employment with the Company continued for one
year following the Notice Date or the effective date of the Change in Status, as
the case may be, and (C) all other criteria for vesting of any award granted
under any Stock Plan and held by Executive shall be deemed to have been met,
notwithstanding any vesting schedule or other provisions to the contrary in the
agreements evidencing such stock options, SARs, restricted stock or other award.
Thereafter, the Executive shall continue during the remainder of the Severance
Period to vest in any remaining unvested option, SAR or restricted stock grant
in accordance with its terms. The Company and Executive hereby agree that such
agreements are hereby and will be deemed amended to give effect to this
provision.

 

4.    Definitions.

 

(a)    The Company shall be deemed to have terminated the Executive’s employment
for “Cause” if it does so (i) for the Executive’s willful and continued failure
to substantially perform his duties to the Company (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness or
any such actual or anticipated failure after a Change in Status of the
Executive), provided that the Company has delivered a written demand for
substantial performance to the Executive specifically identifying the manner in
which the Company believes that the Executive has not substantially performed
his duties and that the Executive has not cured such failure within 30 days
after such demand, (ii) for willful conduct by the Executive which is
demonstrably and materially injurious to the Company, (iii) because the
Executive has been convicted of, or has pled guilty or nolo contendere to, a
felony or (iv) for the Executive’s willful violation of any material provision
of any confidentiality, nondisclosure, assignment of invention, noncompetition
or similar agreement entered into by the Executive in connection with his
employment by the Company. For purposes of this paragraph, no act or failure to
act on the Executive’s part shall be deemed “willful” unless done or omitted to
be done by the Executive not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company.

 

(b)    A “Change in Control” of the Company shall mean the occurrence of any of
the following events: (i) any “person”, as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (other than
as a result of acquisitions of such securities from the Company); (ii)
individuals who, as of the date

 

2



--------------------------------------------------------------------------------

hereof, constitute the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;
(iii) the consummation of a merger, share exchange or consolidation of the
Company or any subsidiary of the Company with any other corporation (each a
“Business Combination”), other than (A) a Business Combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above) is or becomes the beneficial owner of 50% or more of
the combined voting power of the Company’s then outstanding securities; or (iv)
the stockholders of the Company approve (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company’s board of
directors in its sole discretion.

 

(c)    A “Change in Status” of the Executive shall mean the occurrence, without
the Executive’s written consent and without Cause, of any of the following
circumstances (unless such circumstances constitute an isolated, insubstantial
and inadvertent action not taken in bad faith and are fully remedied by the
Company within 30 days after receipt of notice thereof by the Executive): (i)
any diminution or change in a manner adverse to the Executive of (A) his title,
office or position with the Company, (B) his salary or other benefits, or (C)
his duties, responsibilities or employment condition, (ii) the Company’s
requiring the Executive (without his consent) to be based at any office or
location more than fifty (50) miles from the location of his principal office on
the date of this Agreement, or (iii) the failure by the Company to pay to the
Executive any portion of his compensation within ninety (90) days after such
compensation is due.

 

(d)    “Disability” shall mean such physical or mental incapacity as to make the
Executive unable to perform the essential functions of his employment duties for
a period of at least 60 consecutive days with or without reasonable
accommodation. If any question shall arise as to whether during any period the
Executive is so disabled as to be unable to perform the essential functions of
his employment duties with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive.

 

(e)    A “Stock Plan” of the Company shall mean any stock option or equity
compensation plan of the Company in effect at any time, including without
limitation the 1987 Incentive Stock Option Plan, the 1997 Incentive Stock Option
Plan, the 1997 Nonqualified Stock Option Plan and the 2000 Equity Incentive
Plan.

 

5.    Taxes.

 

(a)    Withholding.    All payments to be made to the Executive under this
Agreement will be subject to any required withholding of federal, state and
local income and employment taxes.

 

3



--------------------------------------------------------------------------------

 

(b)    Payment Limitation.    Notwithstanding anything in this Agreement to the
contrary, if the Company determines, based on the opinion of its independent
accountants serving as such immediately prior to the Change in Control (the
“Accounting Firm”), that any of the payments provided for in this Agreement,
together with any other payments that must be included in such determination,
would constitute an “Excess Parachute Payment” (as defined in Section 280G (or
any successor provision thereof) of the Internal Revenue Code of 1986, as
amended (the “Code”), and proposed and final regulations thereunder), the
payments pursuant to this Agreement shall be reduced to the maximum amount that
would permit a determination that the Executive has not received an Excess
Parachute Payment (the “Maximum Amount”) unless the after-tax amount payable to
the Executive hereunder without regard to the foregoing limitation (“Uncapped
After-Tax Amount,” as defined below) exceeds the after-tax amount payable to the
Executive with regard to such limitation (“Capped After-Tax Amount,” as defined
below) by 10% or more. Any such determination or reduction in amounts payable
pursuant to this Agreement shall be made in accordance with the following
provisions.

 

(i)    For purposes of determining whether the amounts payable to the Executive
pursuant to this Agreement shall be reduced to the Maximum Amount, the following
terms shall have the meaning indicated.

 

(A)    The “Uncapped After-Tax Amount” shall be equal to the sum of the amounts
payable pursuant to this Agreement (without regard to this paragraph 5(b)) and
pursuant to all benefit and compensation plans and arrangements that must,
pursuant to the Code, be included in determining whether an Excess Parachute
Payment has been made, less the Income Tax Amount on such sum and the 20% excise
tax under Section 4999 of the Code that would be due on all Excess Parachute
Payments.

 

(B)    The “Capped After-Tax Amount” shall be equal to the sum of the Maximum
Amount and all amounts payable pursuant to all benefit and compensation plans
and arrangements that must, pursuant to the Code, be included in determining
whether an Excess Parachute Payment has been made, less the Income Tax Amount on
such sum.

 

(C)    The “Income Tax Amount” shall be equal to the amount of federal, state
and local income taxes and the Executive’s share of Federal Insurance
Contributions Act taxes that would be due on a payment (after taking into
account the deductibility of state and local income taxes for federal income tax
purposes) if the highest marginal federal, state and local income tax rate in
effect at the time of the Change in Control were imposed on the value of the
payments, assuming that the amounts payable pursuant to this Agreement and all
benefit and compensation plans and arrangements shall be treated as paid in full
on the date of the Change in Control.

 

(ii)    If the Accounting Firm determines that payments pursuant to this
Agreement should be reduced to the Maximum Amount, the Company shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof, and the Executive may then elect, in his sole discretion, which and how
much of the payments shall be eliminated or reduced (as long as, after such
election, the present value of the aggregate payments equals the Maximum
Amount), and shall advise the Company in writing of his election within 10 days
of his receipt of notice. If no such election is made by the Executive within
such period, the Company may elect which and how much of the payments shall be
eliminated or reduced (as long as, after such election, the present value of the
aggregate payments equals the Maximum Amount) and shall notify the Executive
promptly of such election. All determinations made by the Accounting Firm under
this paragraph 5 shall be (i) based upon Sections 280G and 4999 of the Code (or
successor provisions thereof) and on proposed or final regulations for applying
those Code sections, or on substantial authority within the meaning of Section
6662 of the Code, (ii) binding upon the Company and the Executive and (iii) made
within 60 days of the Notice Date. As promptly as practicable following such
determination, the Company shall pay to or distribute for the Executive’s
benefit such payments as are then due to the Executive under this Agreement and
shall promptly pay to or distribute for the Executive’s benefit in the future
such payments as become due to the Executive under this Agreement.

 

4



--------------------------------------------------------------------------------

 

(iii)    As a result of possible uncertainty in the application of Section 280G
of the Code at the time of the determinations by the Accounting Firm hereunder,
amounts may be paid that should not be paid (“Overpayment”), or additional
amounts may not be paid that could be paid (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Internal Revenue Service asserts a deficiency against the Executive or
the Company in such a case and the Accounting Firm determines that an
Overpayment has been made, the Executive shall reimburse the Company the amount
of such Overpayment together with interest at the applicable federal rate under
Section 7872(f)(2)(B) of the Code within 60 days (or such shorter period as may
be required by law) after receipt by the Executive of written notice of such
determination by the Accounting Firm, including the amount of the Overpayment
and interest calculation; provided, however that no such amount shall be payable
by the Executive to the Company if and to the extent such reimbursement is
prohibited by applicable law or would not eliminate either the excise tax under
Section 4999 of the Code or the disallowance of the deduction under Section
280G(a) of the Code, for the amounts previously paid to the Executive. In the
event that the Accounting Firm determines that an Underpayment has been made,
the Company shall promptly pay such Underpayment to the Executive, together with
interest at the applicable federal rate provided for in Section 7872(f)(2)(B) of
the Code.

 

6.    Term.    This Agreement shall continue in effect until February 25, 2006,
unless extended by the mutual written consent of the Company and the Executive.

 

7.    Successor.

 

(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.

 

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement.

 

8.    Miscellaneous.

 

(a)    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws.

 

(b)    This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(c)    This Agreement constitutes the entire understanding and agreement between
the parties hereto with regard to the compensation and benefits payable to the
Executive in the circumstances described herein, superseding all prior
understandings and agreements, whether oral or written, including without
limitation the Prior Agreement.

 

(d)    The Company agrees to pay as incurred and within 20 days after submission
of supporting documentation, to the full extent permitted by law, all legal fees
and expenses the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), but not more than an
aggregate of $50,000 in the event Company prevails thereon, plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.

 

5



--------------------------------------------------------------------------------

 

(e)    All notices and other communications hereunder shall be in writing and
shall be delivered by hand delivery, by a reputable overnight courier service,
or by registered or certified mail, return receipt requested, postage prepaid,
in each case addressed as follows:

 

If to the Company:

 

Parametric Technology Corporation

140 Kendrick Street

Needham, MA 02494

Attention: General Counsel

 

If to the Executive

 

C. Richard Harrison

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any notice or communication shall be deemed to
be delivered upon the date of hand delivery, one day following delivery to an
overnight courier service, or three days following mailing by registered or
certified mail.

 

EXECUTED as of the date first written above.

 

PARAMETRIC TECHNOLOGY CORPORATION

 

By:    /s/    BARRY F. COHEN                                         

 

Title: Executive Vice President, Strategic Services

          & Partners 

 

C. RICHARD HARRISON

 

/s/    C. RICHARD HARRISON                                           

 

Name: C. Richard Harrison

 

 

 

6